Case 2:18-cv-00053-JRG Document 271 Filed 06/10/20 Page 1 of 2 PageID #: 12405




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

IMPLICIT, LLC,                                  §
                                                §
      Plaintiff,                                §          Civil Action No. 2:18-cv-53-JRG
                                                §                    LEAD CASE
       v.                                       §
                                                §            JURY TRIAL DEMANDED
NETSCOUT SYSTEMS, INC.,                         §
                                                §
      Defendant.                                §


            JOINT NOTICE REGARDING REDACTIONS TO COURT ORDERS


       Pursuant to the Court’s June 3, 2020 Memorandum Opinion and Orders (Dkt. 269,

Dkt.270), Plaintiff Implicit, LLC and Defendant NetScout Systems, Inc. hereby notify the Court

the Parties do not have any proposed redactions to the Orders.



 Dated: June 10, 2020                               Respectfully submitted,

 By: /s/ Mark C. Lang             _                 By: /s/ William E. Davis, III            _

 Abran J. Kean (CO Bar 44660)                       William E. Davis, III (TX Bar No. 24047416)
 ERISE IP, P.A.                                     bdavis@bdavisfirm.com
 5600 Greenwood Plaza Blvd., Suite 200              Christian J. Hurt (TX Bar No. 24059987)
 Greenwood Village, CO 80111                        churt@bdavisfirm.com
 Telephone: (913) 777-5600                          Edward Chin (Of Counsel)
                                                    (TX Bar No. 50511688)
 Eric A. Buresh (KS Bar 19895)                      echine@bdavisfirm.com
 Mark C. Lang (KS Bar 26185)                        Debra Coleman (Of Counsel)
 ERISE IP, P.A.                                     (TX Bar No. 24059595)
 7015 College Blvd., Suite 700                      dcoleman@bdavisfirm.com
 Overland Park, Kansas 66211                        Ty William Wilson
 Telephone: (913) 777-5600                          (TX Bar No. 24106583)
 Facsimile: (913) 777-5601                          twilson@davisfirm.com
 eric.buresh@eriseip.com                            THE DAVIS FIRM, PC
 mark.lang@eriseip.com                              213 N. Fredonia Street, Suite 230
                                                    Longview, Texas 75601


                                                                                                  1
Case 2:18-cv-00053-JRG Document 271 Filed 06/10/20 Page 2 of 2 PageID #: 12406




 Melissa Smith                                       Telephone: (903) 230-9090
 Texas State Bar No. 24001351                        Facsimile: (903) 230-9661
 melissa@gillamsmithlaw.com
 GILLAM & SMITH, L.L.P.                              Counsel for Plaintiff Implicit, LLC
 303 South Washington Avenue
 Marshall, Texas 75670
 Telephone: 903-934-8450
 Facsimile: 903-934-9257

 Counsel for Defendants
 NetScout Systems, Inc. and
 Sandvine Corporation




                                  CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document is being filed electronically in

compliance with Local Rule CV-5(a). As such, this document is being served on all counsel who

are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(V). Pursuant to Federal

Rule of Civil Procedure 5(d) and Local Rule CV-5(d) and (e), any counsel of record not deemed

to have consented to electronic service will be served with a true and correct copy of the foregoing

by email on this June 10, 2020.


                                              /s/ Melissa R. Smith                  _
                                               Melissa R. Smith




                                                 2
